Opinion on Petition to Rehear
Me. Justice Ceeson.
Since the filing of the Court’s original opinion in this case, the appellants have filed a dignified petition to rehear. The main thrust of this petition is that the Court has either overlooked or ignored a provision of Chapter 405 of the Private Acts of 1925, conferring upon appellants the right to sue in actions of the character here involved.
Now, the office of petition to rehear is to call to the attention of the Court matters overlooked; not to re-argue those things which the losing party supposes were improperly decided, after the Court has given the same full consideration. This Court has said, and says again, that a petition for a rehearing should never be used for the purpose of re-arguing the case on the points already considered and determined; unless some new and decisive authority has been discovered, which was overlooked by this Court. Rule 32 of this Court governs the subject of rehearing and provides:
*117“A rehearing* will be refused where no new argument is made and no new authority adduced, and no material fact is pointed out as overlooked.”
Appellants now urge that this Court failed to take into consideration Chapter 405 of the Private Acts of 1925; and, failed to give due effect to the same. It would seem to be sufficient here to say that this Court, while entertaining serious doubt as to the constitutionality of this Private Act, as sought to be applied by appellants, assumed its constitutionality for the purpose of decision. It should be obvious that this Private Act was considered, for a goodly portion thereof is quoted in the original opinion. What this Court said in its original opinion, and says again, is that this Court, after assuming that the appellants had standing to sue, concluded that the appellants failed to timely pursue such right; and that the doctrine of laches precluded their successful prosecution.
Finding no merit in the petition to rehear, the same is denied.
Burnett, Chiee Justice, and White, Dyee and Chat-tin, Justices, concur.